Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/20 has been entered.
	Independent claims 1 and 6 have been amended.
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Response to Arguments
3.	Applicants arguments filed have been fully considered but are moot based on the new grounds of rejection responsive to the amendments (further addressed in art rejection below).
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-6, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ganong, III et al (2014/0278435) in view of Gunn et al (2017/0213553).

Regarding claim 1 Ganong teaches A speech recognition method, comprising: 
starting a part of a microphone array to acquire a first speech signal (0076: at least one microphone remains partially on to monitor the acoustic environment to receive acoustic input when device is operating in low power mode);  
[5performing only an echo cancellation process, among processes of noise reduction, for the first speech signal acquired by the part of the microphone array to obtain a second speech signal;]

starting only a speech wakeup engine, among the speech wakeup engine and a speech recognition engine, to perform wakeup recognition for the [second] speech signal [obtained by performing only the echo cancellation process,] to determine whether a wakeup word is included in the [second] speech signal (76 wake-up; 27/51: voice triggers; 165 –low power mode/secondary processor); 
starting all of the microphone array to acquire a third speech signal, as well as all of the speech wakeup engine and the speech recognition engine in a case that the wakeup word 10is included in the second speech signal (76: when voice response system determines that acoustic input likely includes speech and/or voice command, voice response system may turn on additional microphones); 
performing the processes of noise reduction for the third speech signal acquired by the all of the microphone array (99: noise cancellation processing stage; 117; 161); and 
performing speech recognition for a noise-reduced signal (138: if voice is detected; primary processor is engaged to perform speech processing; 139; 165-166);
but does not specifically teach where Gunn teaches
5performing only an echo cancellation process, among processes of noise reduction, for the first speech signal acquired by the part of the microphone array to obtain a second speech signal (30: echo cancellation);
starting only a speech wakeup engine, among the speech wakeup engine and a speech recognition engine, to perform wakeup recognition for the second speech signal obtained by performing only the echo cancellation process (30 – echo cancellation can be performed by low-power processing).

Ganong teaches: at least one microphone remains partially on to monitor the acoustic environment to receive acoustic input when device is operating in low power mode (part of microphone array to acquire a first speech signal – claimed speech wakeup engine), turning on additional microphones and primary processor (corresponding to speech recognition engine) when it is determined the sound is likely voice (“one or more” - which reads on starting all of the microphone array),  and removing noise (where echo is also considered a type of unwanted information/noise for audio processing) for improved speech recognition (149).  Ganong also teaches VAD processing and explicit voice detection may be performed by the secondary processor without having to wake-up the primary processor (0165).
Ganong can perform certain processes in low power mode with one microphone.  Since Gunn teaches performing echo cancellation in low power mode, it would have been obvious to incorporate Gunn allowing for echo cancellation to be performed with the secondary processor of Ganong (low power mode).

Regarding claim 3 Ganong teaches The speech recognition method according to claim 1, wherein the performing wakeup recognition for the second speech signal comprises: sending the second speech signal to the speech wakeup engine to perform the wakeup recognition (159 – explicit voice trigger to wake-up mobile device).  

138; 175: ASR component; noise - 99; 117; 161).  

Regarding claim 5 Ganong teaches The speech recognition method according to claim 1, further comprising: 
setting one microphone of the microphone array as an operating state and the other microphones as a non-operating state (0076).  

Regarding claim 6 Ganong and Gunn teach A speech recognition device (Ganong abstract; fig1, 7-10), comprising: 
a first starting module configured to start a part of a microphone array to acquire a first speech signal; 
an echo cancellation module configured to perform only an echo cancellation process, among processes of noise reduction, for the first speech signal acquired by the part of the microphone array to obtain a second speech signal; 
a wakeup recognition module configured to start only a speech wakeup engine, among the speech wakeup engine and a speech recognition engine, to perform wakeup recognition for the second speech signal obtained by performing only the echo cancellation process to determine whether a wakeup word is included in the second speech signal; 
as well as all of the speech wakeup engine and the speech recognition engine in a case that the wakeup word is included in the second speech signal; 
a noise reduction module configured to perform the processes of noise reduction for the U.S. Patent Application No. 16/214,539Docket No. 12078-19 (348149) Response to Office Action dated May 1, 2020 Page 5 of 9third speech signal acquired by the all of the microphone array; and 
a speech recognition module configured to perform speech recognition for a noise-reduced signal.
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.  


Claim 8 recites limitations similar to claim 3 and is rejected for similar rationale and reasoning.  
Claim 9 recites limitations similar to claim 4 and is rejected for similar rationale and reasoning.  
Claim 10 recites limitations similar to claim 5 and is rejected for similar rationale and reasoning.  


Regarding claim 11 Ganong and Gunn teach A speech recognition apparatus, comprising: one or more processors; and 15a storage device configured for storing one or 
Recites limitations similar to claims 1 and 6 and is rejected for similar rationale and reasoning.  

Regarding claim 12 Ganong and Gunn teach A non-transitory computer-readable storage medium, in which a computer program is stored, wherein the 20computer program, when executed by a processor, implements the method of claim 1.
Recites limitations similar to claims 1 and 6 and is rejected for similar rationale and reasoning.  


7.	Claims 2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ganong, III et al (2014/0278435) in view of Gunn in further view of R et al (2019/0080692).

Regarding claim 2 Ganong teaches performing a noise suppression process (99; 117; 161) but does not specifically teach where R teaches The speech recognition method according to claim 1, wherein the performing the processes of noise 15reduction for the third speech signal comprises: 
performing the echo cancellation process for the third speech signal to obtain a fourth speech signal (71: AEC); 
0049 beam formers…directional signal reception);  
20performing a beam forming process for the fourth speech signal in accordance with the angle of beam forming (0049); 
[performing a noise suppression process for a beam-formed signal;] 
performing a de-reverberation process for a noise-suppressed signal (0072: de-reverberation); and performing a nonlinear processing process for a de-reverberated signal (72).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate R for a cleaner signal for improved recognition.
R teaches order of processes described herein may be changed and are not limited to the manner described herein; the actions of any flow diagram need not be implemented in the order shown (0089).  Thus, while Ganong teaches receiving speech for waking a device and activating an array of microphones; it would be obvious to incorporate R to further allow for additional speech processing to obtain cleaner signals to improve the input signal for improved recognition.


Claim 7 recites limitations similar to claim 2 and is rejected for similar rationale and reasoning.  


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657